UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1854


KEVIN C. UMPHREYVILLE,

                Plaintiff - Appellant,

          v.

THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
VIRGINIA, Harrisonburg Division; THE U. S. FOURTH CIRCUIT
COURT OF APPEALS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cv-00635-F)


Submitted:   October 24, 2013             Decided:   November 21, 2013


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin C. Umphreyville, Appellant Pro Se.      Edward D. Gray,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Kevin   C.   Umphreyville     appeals    the     district    court’s

order and judgment dismissing his complaint brought pursuant to

the Federal Tort Claims Act.              We have reviewed the record and

find       no   reversible    error.     Accordingly,      we     affirm    for    the

reasons stated by the district court. *                  Umphreyville v. USDC,

WDVA, No. 5:12-cv-00635-F (E.D.N.C. June 12, 2013).                      We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in   the   materials      before    this     court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




       *
       Although this court has been named as a defendant-appellee
in this action, we exercise our discretion to decide the appeal
pursuant to the Rule of Necessity.    United States v. Will, 449
U.S. 200, 211-17, 101 S. Ct. 471, 66 L.Ed.2d 392 (1980).



                                          2